Citation Nr: 1109987	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a gastrointestinal or rectal or hemorrhoidal disorder.

3.  Whether new and material evidence is presented to reopen a claim for service connection for residuals of removal of foreign bodies from the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from September 1967 to August 1969.  He was subsequently a member of the Army Reserve. 

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in February 2008. 

As the United States Court of Appeals for Veterans Claims (Court) has stated, in effect, the Veteran cannot be expected to distinguish between technical medical conditions in his assertions in support of his various claims, and hence claims must be addressed which are reasonably raised by the evidence and the Veteran's complaints.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order). The various conditions associated with claimed rectal bleeding implicated in the record potentially include gastrointestinal disorders further up the alimentary canal than the rectum and anus.  The Veteran's claim has been expanded accordingly herein.  The claim does not include gastroesophageal reflux disease (GERD), however, because that disorder was separately denied by the RO in its February 2008 rating action, and that denial was not appealed by the Veteran.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing, from the VA Satellite Benefits Office in Sacramento.  A transcript is of record.

The issue of entitlement to service connection for a gastrointestinal or rectal or hemorrhoidal disorder, and the request to reopen a claim of entitlement to service connection for residuals of removal of foreign bodies from the left foot, are herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  A September 2001 RO decision denied service connection for residuals of removal of foreign bodies from the left foot, and that decision was not appealed.  That was the last final decision, up to the present time, denying the Veteran's claim for service connection for residuals of removal of foreign bodies from the left foot.

2.  The evidence added to the record since the September 2001 RO decision denying service connection for residuals of removal of foreign bodies from the left foot relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for residuals of removal of foreign bodies from the left foot.

3.  A preponderance of the competent and probative evidence of record is against the finding that the Veteran has a current left knee disorder.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the last final decision denying service connection for residuals of removal of foreign bodies from the left foot, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Board herein grants the Veteran's appealed request to reopen his claim for service connection for residuals of removal of foreign bodies from the left foot.  That reopened claim is the subject of the Remand, below.  Hence, to the limited extent of this request to reopen herein decided, there is no reasonable possibility that any notice or development assistance would further the claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for a left knee disorder.  A VCAA notice letter was sent in April 2007, prior to the RO's initial adjudication of the claim in February 2008.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  He was also told by this letter that it is ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connected benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was afforded a Dingess-type notice in the April 2007 VCAA notice letter.  To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot because the claim for service connection for a left knee disorder is herein denied.

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  The Veteran did not inform of any treatment for the knee, and indeed stated at his official examination in May 2007 for his left knee that he had no difficulty with the knee since recovering from his knee injury in service.  Hence, there is no reasonable possibility of any record of treatment for the knee post service.  

The Veteran was appropriately informed, including by the appealed rating decision and an SOC, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As noted, the Veteran was afforded an official examination of his left knee for compensation purposes in May 2007.  That examiner reviewed the record, noted the Veteran's self-reported history, conducted a thorough examination of the knee, and provided an informed opinion based on the record, examination, tests conducted,  X-rays obtained, and the Veteran's self-report of history and symptoms was noted.  The evaluation yielded a conclusion  that the Veteran had no current left knee disorder.  The Board finds that this examination and its conclusion, taken together with the balance of the evidence of record, is adequate for the Board's adjudication herein .  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination provided sufficient detail, and supported its conclusion with an analysis fully supported by review of the evidence presented, which analysis is readily weighed against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further, the evidence so considered was sufficient and encompassed the evidence of record.  Id.  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for a left knee disorder.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  As discussed infra, the Veteran's representative has argued that a further VA examination is in order because, in effect, the current examiner did not find disability based on the evidence presented.  However, where, as here, the Board finds that the examination was proper in its consideration of the evidence presented and evaluation of that evidence and in its support of its conclusions by adequate  evaluation and evidence, and where, as here, the examination is adequate for purposes of the instant adjudication, there is no basis for requiring a further examination.  Barr; Stefl; See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist a claimant is not a license for a "fishing expedition").

Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claim by statements and testimony, including at his hearing before the undersigned.  There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein.

In summary, in this case, with regard to the claim for service connection for a left knee disorder herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim for service connection for a left knee disorder have been accomplished.

II.  General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

III.  Request to Reopen Claim for Service Connection for Residuals
of Removal of Foreign Bodies from the Left Foot

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means existing evidence not previously submitted to agency decision makers. Material evidence to reopen a claim means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The last final prior denial of the claim for service connection for residuals of removal of foreign bodies from the left foot was a September 2001 RO rating action.  The RO then noted that the Veteran had provided no additional evidence, and hence the prior denial in April 2000 based essentially only on obtained service treatment records (STRs) was confirmed, with the claim not reopened in September 2001.  Since that September 2001 last prior final denial, the Veteran submitted written statements and provided testimony in December 2010 attesting to a persistent left foot disorder associated with retained foreign bodies (some of which were excised surgically in service) or their residuals.  Because the statements and testimony are new evidence presenting a reasonable possibility of substantiating the claim on the merits (including with further development indicated by this testimony, as addressed in the Remand, below), reopening of the claim is warranted.  38 C.F.R. § 3.156(a).  

III.  Claim for Left Knee Disorder

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010) must also be considered, and that an examination upon which the rating decision is based must adequately portray the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.   DeLuca v. Brown,  8 Vet. App. 202 (1995).

The Veteran was afforded an official examination for his claimed left knee disorder for compensation purposes in May 2007.  The examiner reviewed past medical history and history of disability as reflected in STRs and the balance of the claims file, and as reported by the Veteran himself.  These were consistent in that both the Veteran and the STRs reflect a bruising injury to the knee when his knee reportedly struck a rock, with only brief treatment.  In testimony before the undersigned in December 2010, the Veteran asserted that he had self-treated the knee and for a time in service had been on crutches.  However, these assertions do not the alter post-service absence of treatment records and the Veteran's own assertions at the May 2007 examination that he had not had difficulty with the knee since he recovered from the injury in service.  Thus,  the Veteran's own statements, post-service treatment records, and findings upon May 2007 examination are all consistent in the absence of current residual disability in the left knee.  The Veteran also acknowledged at the hearing that there was no disability of the knee noted upon service separation examination, and that the Veteran similarly reported no knee difficulty during many years of Reserve membership following his separation from active service in August 1969.  

While the Veteran contended that he did not report knee difficulty upon service separation or during Reserves membership due to his wish to continue serving his country in the military and military Reserve, this does not alter the findings upon May 2007 official examination or the Veteran's own acknowledgment at that May 2007 examination that he for some time had no current difficulty with the knee.  

At the May 2007 examination, the Veteran reported that after recovering from the documented in-service injury he never had a problem with the left knee.  The Veteran did report then that occasionally he had a popping in the knee, but that this was reportedly painlesss painless and he did not have any difficulty with functioning of the knee.  Physical examination in May 2007 similarly revealed no disorder or impairment of the knee, with full range of motion, and no DeLuca-related impairment as associated with pain, pain on motion, fatigability, incoordination, or reduced strength or endurance.  The examiner was unequivocal in finding "absolutely no orthopedic problem with his left knee at the present time."  The examiner concluded, "Therefore I would say that the condition of his left knee, which is normal today, has no relation to the Veteran[']s service connected strain of the left knee."  The Board reasonably interprets this assessment as informing of no current residuals of the in-service left knee strain, as assessed upon in-service treatment for the above-noted injury when the Veteran struck the knee on a rock.  

The Veteran's representative asserted at the December 2010 hearing before the undersigned that the Veteran should be afforded an additional VA examination because disability should have been found based on the Veteran's history.  However, there is simply not evidence of record that the examination afforded the Veteran was somehow deficient or in error either in its reporting of findings and review of the medical history, or in its conclusions.  The examination was also not deficient in evaluation of the knee, performing thorough physical tests and obtaining X-rays, all with normal findings.   Those X-rays showed neither narrowing of  knee compartments nor patella abnormality nor arthritic changes.   

The Board has considered the Veteran's statements and testimony, and notes that he is competent to address the presence of lay-observable disability both currently and in the past, and the Board finds the Veteran to be at least somewhat credible in his assertions regarding his left knee .  However, in this case the Veteran's own statements upon official examination attest to the absence of current disability of the left knee, weighing against his claim.  To whatever extent he has sought, including in testimony and other statements, to contradict his assertion at the May 2007 official examination that he has had no disability with the left knee since he recovered from his in-service injury, the Board judges his statements at the examination to be the more credible, because he was then addressing a medical examination provider who might best evaluate the veracity of any account of current or historical medical conditions.  In a circumstance with greater likelihood of detection of medical falsehood, the Veteran was more likely to provide an honest medical history.  See Caluza (credibility of statements may be evaluated based on facial implausibility and inconsistency with other evidence of record).

Accordingly, with the preponderance of the evidence against any current left knee disorder, the Board finds the preponderance of the evidence against there being any basis for service connection for a left knee disorder.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for residuals of removal of foreign bodies from the left foot is reopened, and, to this extent only, the appeal is granted.

The claim for service connection for a left knee disorder is denied. 


REMAND

Regarding the Veteran's claim for service connection for residuals of removal of foreign bodies from the left foot, an April 1966 record of pre-service treatment from the County of Tulare, California, County Hospital System, notes a history of his being "broad jumping" the prior Sunday and stepping on a sea shell, thereby sustaining a superficial laceration on the ball of the left foot.  The wound area, which was healing upon examination, was scrubbed, cleaned, and dressed.  Upon a follow-up five days later the wound was healing well.  These records do not reflect detection or excision of retained foreign bodies.

The Veteran was treated in service in January 1968 with removal of a foreign body from the plantar aspect of the left hallux, with eight days of limited duty following that surgery.  The STRs are notable for not stating that there was a recent injury to the foot, but rather that there was a retained foreign body to be removed.  Further, a January 25, 1968, podiatry consultation record notes that the condition consisted of "painful planar aspect of hallux in area of previous sea formation."  A January 30, 1968, treatment record noted that the left plantar hallux still had evident granulation with ulceration in the area of the sea formation, with X-rays showing that foreign bodies were still encapsulated in layers of tissue.   A February 1968 treatment record noted that the ulceration had closed.

In a July 2008 submitted statement the Veteran contended that he had stepped on sea shells while jogging on a beach barefoot while in advanced individual training at Fort Ord, California.  He contended that he had applied direct pressure stop the blood.  He further contended that on the day he was to be shipped overseas he went to the hospital and was X-rayed, with the doctor finding small pieces of shells and performing surgery to remove them.  At his hearing before the undersigned, the Veteran again asserted that he had sustained the seashell injury while jogging on the beach while in service.  

The Veteran now contends that he still has residuals of those foreign bodies, with possible continued retained foreign bodies and associated foot impairment.  At his hearing he contended that this resulted in an unequal wear pattern between the left and right shoes.  The Veteran is competent to address his ongoing symptoms related to those retained foreign bodies in service, and his assertions present sufficient indication of a potential nexus between asserted current disability and in-service injury.  

However, it appears reasonably clear from the STRs and pre-service records contained within the claims file that the Veteran has been less than candid in his provided history in support of his claim.  The historic medical records appear to contradict his narrative of foot injury by seashells while jogging on the beach in service, and provide seemingly clear documentation of injury by seashells stepped on while "long jumping" on the beach prior to service, with subsequent treatment for removal of those foreign bodies in February 1968.  By the Veteran's own testimony, his timing of complaints in service appears to have allowed him to avoid shipping overseas in the height of the Vietnam war, instead presenting at a military medical facility with a painful left foot associated with those retained foreign bodies.  The Veteran's separation document, DD Form 214, reflects that he ultimately performed overseas service in Europe.  Be that as it may, his credibility with regard to this claim appears to be substantially impeached by the pre-service treatment record contradicting his narrative in support of his claim.  Caluza, supra.  

Nonetheless, the evidentiary record does show that the condition was present in service, that the Veteran presented in service with complaints of the condition being symptomatic, and that the condition was treated in service.  Accordingly, the Veteran should be afforded a VA examination to address the nature and etiology of any current left foot disorder, to address whether a condition associated with those retained foreign bodies in the vicinity of the plantar hallux or any residuals still exists, and if so whether either were aggravated by service.  

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003); 70 Fed. Reg. 23,027 (May 4, 2005).   Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

Upon remand examination for the Veteran's claimed residuals of removal of foreign bodies from the left foot, medical questions implicated by the rules governing presumptions of soundness must be answered.  

Similarly, regarding his claim for service connection for a condition manifested by rectal bleeding, a review of private pre-service records contained among  the STRs, as well as a review of the STRs themselves, reveals that the Veteran had gastrointestinal conditions, including with blood in his stools, for which he was treated prior to service.  However, he has attributed the alleged condition to an incident in service when he was engaged in training, fighting with pugil sticks, and he was knocked down and landed on his bottom.  The STRs fail to document that alleged pugil stick incident.

In submitted statements and hearing testimony, the Veteran asserted that following his pugil-stick-related injury in service he noticed some bleeding from his anus.  In his submitted statements and hearing testimonythe has not been entirely clear concerning the nature of this asserted injury in service or the ongoing residuals thereof.  However, the Veteran's STRs do reflect several episodes of treatment in service for blood in the stool.  A January 17, 1968, treatment record notes a history of melena intermittently for a few years.  A further January 17, 1968, treatment record notes a history of bright red blood mixed in stools whenever he was nervous, over several years, accompanied by epigastric distress; the Veteran also reported a history of being told he had ulcers.  Physical examination on January 17, 1968, was negative.  A January 18, 1968, record notes complaints of blood in stool, and also notes that the Veteran was very nervous and constipated.  

A January 24, 1968, record notes the Veteran's report of occasional painful bowel movements, and usually bright red blood in stools and also occasionally present after bowel movements.  He then reported epigastric distress, but an upper gastrointestinal examination was reportedly previously negative.  Physical examination was negative except for a small external hemorrhoidal tag.  A January 29, 1968, record informs of a history of bright red blood mixed with bowel movements and painful stools.  

Other service records suggest the possibility of a gastrointestinal disorder not localized to hemorrhoids or the anus.  An August 1967 enlistment report of medical history notes a recent history of a few pounds of weight loss and gastric distress with burning relieved by eating.  Upon August 1967 enlistment examination the Veteran was 66 inches tall and weighed 115 pounds.  

Associated with STRs within the claims file are pre-service records of treatment for gastrointestinal symptoms within the County of Tulare, California, County Hospital System.  A February 1966 record notes a history of nausea over seven days, with vomiting twice over that period.  The Veteran did not fit the profile for a peptic ulcer, and a trial treatment of Librium was prescribed.  An emergency room note in September 1967 recorded the Veteran's presentation with complaints of poor appetite but without epigastric pain.  He then admitted to in the past vomiting prior to taking Librium, but denied doing so currently.  He was noted to have lost ten pounds since September 1965.  A treatment note the same day in September 1967 records the Veteran's complaint of pain over the epigastrium with nausea and a feeling of a desire to vomit.  However, there was no pain to palpation.  

Also from the Tulare County Hospital System, upper gastrointestinal series X-rays obtained in April 1966 showed no hiatus hernia and normal stomach mucosa and contour, but showed a "quite irritable" (sic) duodenal bulb with minimal irritation extending to the descending duodenum, though without identified ulceration.  Another associated private upper gastrointestinal series obtained in December 1966 revealed an unusual widening space between the stomach and the diaphragm of unknown nature, but did not reveal other abnormality, with the duodenum normal and the curvature and mucosa of the descending duodenum normal.  The examiner concluded that the finding might be an unusual splenic shadow, but that it did not represent a stomach lesion.  No additional pertinent records were received from the Tulare County Hospital System.

A March 1969 treatment record notes a history of anorexia and weight loss in 1965 during college.  It also noted a history of anorexia and weight loss since December 1968, with reported weight reduction from 135 pounds to 123 pounds, with associated nausea and occasional epigastric burning.  The Veteran denied diarrhea, constipation, melena, and hematochezia.  He also denied a change in bowel habits.  He reported becoming rapidly full and only eating half portions.  He weighed 123 pounds upon examination.  A family history was noted of a sister with ulcers.  A gastrointestinal series and sigmoidoscopy were performed and were both negative.  A further note in June 1969 informed that all studies including these scopes and blood studies were normal.  

Upon periodic service examination in March 1969, the Veteran's anus and rectum were specifically noted to be normal.  

Questions thus presented are whether the Veteran had a gastrointestinal disorder or other disorder associated with rectal bleeding or hemorrhoids that either began in service or was aggravated by service.  The Veteran has yet to be afforded a VA examination addressing his claimed gastrointestinal or rectal or hemorrhoidal disorder.  The implicated medical questions must thus be addressed by examination upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his expanded claim for service connection for a gastrointestinal or rectal or hemorrhoidal disorder (excluding the unappealed claim for service connection for GERD), and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Also in the VCAA letter, address the requirements to support the claim for service connection for residuals of removal of foreign bodies from the left foot on the merits, based on aggravation of a pre-existing disorder or based on incurrence in service, depending on whether there is a presumption of soundness as to that claimed disorder and whether the presumption of soundness is overcome.  The VCAA letter should also ask him to provide any additional evidence or information regarding his remanded claimes.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain and associate with the claims file all as yet unobtained records of treatment for the claimed disorders the subject of remand, with the Veteran's assistance as appropriate.  

3.  Thereafter, afford the Veteran an appropriate VA examination, addressing the nature and etiology of any current gastrointestinal or rectal or hemorrhoidal disorder.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted.  The examiner should do the following:  

a.  Review the claims file, including a copy of this Remand and the Veteran's service treatment records.  Note the STRs documenting conditions characterized by melena and/or bright red blood in the stool, as well as service records otherwise indicating gastrointestinal difficulties.  Note pre-service records from the County of Tulare, California, County Hospital System, as contained within the service treatment records folder, also providing treatment for apparent intestinal difficulties.  

b.  Conduct an examination of the Veteran, and based on that examination and review of the record, identify all current gastrointestinal, rectal, and hemorrhoidal disorders other than GERD (because GERD is not a subject of a current claim).

c.  For each current disorder of a gastrointestinal (except GERD) or rectal or hemorrhoidal nature identified upon current examination, provide an opinion, as supported by clear and unmistakable evidence, whether it is the case both that the disorder existed prior to service and that either the disorder did not increase in severity during service or that any increase in severity was due to the natural progression of the condition.  

d.   For each current disorder of a gastrointestinalor rectal or hemorrhoidal nature (except GERD) identified which the examiner finds do not meet the criteria in subsection c, above (of clearly and unmistakably existing prior to service and either not increasing in severity during service or increasing in severity only due to the natural progression of the condition), is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service, OR, in the alternative, is any such relationship between service and the current disorder unlikely (i.e., less than a 50-50 probability).  

e.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, the examiner should note that questions concerning the Veteran's credibility are at issue, and the examiner should explicitly note any such questions, either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  The examiner should review the Board's decision containing this remand, and the discussion of questions of credibility of the Veteran based on his assertions in support of his claims and the contradicting evidence of record.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed gastrointestinal or rectal or hemorrhoidal disorder, and should state the bases of those conclusions. 

f.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, afford the Veteran an appropriate VA examination, addressing the nature and etiology of any current residuals of removal of foreign bodies from the left foot.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted.  The examiner should do the following:  

a.  Review the claims file, including a copy of this Remand and the Veteran's service treatment records.  Note the (STRs) documenting  surgical care and other treatment including removal of foreign bodies from the left foot (noted to on the plantar surface in the hallux region).  Note pre-service records from the County of Tulare, California, County Hospital System, as contained within the service treatment records folder, documenting treatment for injury to the left foot with apparently seashells or seashell fragments ("sea formations") causing injury.  Also note the Veteran's assertions in submitted statements concerning his injury involving seashell fragments in the left foot, in submitted statements and testimony, as contrasted with evidence in pre-service medical records (as discussed in the body of this remand).  

b.  Conduct a thorough examination of the Veteran and, based on that examination and review of the record, identify all current residuals of removal of foreign bodies from the left foot.

c.  For all current residuals of removal of foreign bodies from the left foot identified upon current examination, provide an opinion, as supported by clear and unmistakable evidence, whether it is the case both that the disorder existed prior to service and that either the disorder did not increase in severity during service or that any increase in severity was due to the natural progression of the condition.  

d.   For any current residuals of removal of foreign bodies from the left foot identified, which the examiner finds do not meet the criteria in subsection c, above (of clearly and unmistakably existing prior to service and either not increasing in severity during service or such increase in severity being due to the natural progression of the condition), is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the residuals developed in service or are otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the current residuals is unlikely (i.e., less than a 50-50 probability).  

e.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, the examiner should note that questions concerning the Veteran's credibility are at issue, and the examiner should explicitly note any such questions, either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  The examiner should review the Board's decision accompanying this remand and the body of this remand, and their discussion of questions of credibility of the Veteran based on his assertions in support of his claims and the contradicting evidence of record.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed residuals of removal of foreign bodies from the left foot, and should state the bases of those conclusions. 

f.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

5.  Then, readjudicate the remanded claims de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


